Martin, J.,

delivered the opinion of the court.
This is an action, against a creditor of the estate which the plaintiff administers, as curator, to compel him to refund certain moneys of said estate, which he had received, knowing it, was insolvent, that the money thus received may be distributed among all the creditors, according to law. The defendant is appellant from a judgment rendered against him for the money which he had obtained. It appears he had secured the payment of his claim, as a creditor of the estate of the late John Finnerty which the plaintiff represents, in the state of Mississippi, from a person, who, according to the laws of that state, had by an illegal interference with the property of the estate, made himself liable to the action of the creditors.
We are of opinion the Court of Probates erred in the judgment which it rendered in this case. The authority of this court in regard to the administration of the estates of deceased persons, extends merely to such parts or portions of them as are within the limits of this state. Any curator appointed by that court, is without authority to collect debts, or act on property of the deceased within the limits of any other state of the Union, or in any foreign country.
Inhabitants of this state who ate creditors of a deceased person, who died in this state, but left property in another state or foreign country, have a moral and legal right to go *509there and exercise their rights as creditors, for the security and payment of their claims, and their énforcement by law, according to the rules of proceeding which are authorised by the laws of the place where the claim or property is situated,
go a cl.editor -of an insolvent succession, opened and ad-who'coiiect^hls debt °,ut °£ property of the deceased debtor otheTsLte%not required by. law to refund to the curator here, for tatfon'ammgaii üie credltors-
The defendant in this casé, exercised a legitimate right when he proceeded to the state of -Mississippi, and there collected his debt, by compelling the person who, by the laws . , 1 . , ot that state, had become liable to the actions of the creditors of the estate in which he intermeddled, and for the payment . , ,■ Ti- , . 1 , of their debts due by it. In doing so, he interfered with none of the effects or funds subject to the legitimate action of the plaintiff as curator of the estate of the deceased. " H¿ , r , , . . , , „ , , rather promoted than injured the interests of the other creditors, since it removed a competitor.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Probate Court, be annulled, avoided and reversed, and that there be judgment entered for the defendant, with costs in both courts.